Citation Nr: 0401298	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  02-05 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted 
which is sufficient to reopen a claim of entitlement to 
service connection for schizophrenia.

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C. § 1151 for tardive dyskenesia, claimed as due to 
medication prescribed by the Department of Veterans Affairs 
(VA) for schizophrenia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1967.  

Procedural history

Schizophrenia claim

In an April 1977 rating decision, service connection was 
denied for schizophrenia, claimed by the veteran as a 
"nervous condition".  The veteran's claim was again denied 
in July 1998, based on a lack of new and material evidence 
sufficient to reopen the claim.  The veteran did not appeal 
those decisions.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2000 rating decision of the VA 
Regional Office in Cleveland, Ohio (the RO) which continued 
to deny the previously denied claim of entitlement to service 
connection for schizophrenia.  

The veteran failed without explanation to appear for a 
personal hearing scheduled at the RO on November 8, 2002.

In September 2003, a letter was sent to the veteran by the 
Board, with a copy to his representative, informing him that 
his claim to reopen his previously denied service connection 
claim for schizophrenia may not have been timely filed and 
might have to be dismissed.  The veteran was given 60 days to 
submit argument or evidence as to the timeliness of his 
appeal.  No response was received.  

§ 1151 claim

The veteran's claim of entitlement to benefits under the 
provisions of 38 U.S.C. § 1151 for tardive dyskenesia, 
claimed as being due to medication that was prescribed by 
VA for schizophrenia, was denied by a  RO rating decision 
dated in February 2000 which determined that the veteran's 
claim was not well grounded.  In essence, the RO concluded 
that the veteran had presented no evidence that tardive 
dyskenesia was related to VA medical treatment for 
schizophrenia.  The veteran's notice of disagreement was 
received by VA in March 2000, and the RO issued a 
statement of the case in May 2000.  The veteran did not 
perfect an appeal as to that issue.  

The concept of a well-grounded claim was eliminated by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA), which was enacted on 
November 9, 2000.  The VCAA also provided for the re-
adjudication of any claim denied as not being well 
grounded after July 14, 1999.  See the VCAA, § 7, subpart 
(b).  Based on this provision of the law, the RO re-
adjudicated the veteran's claim and denied the claim based 
on its substantive merits in February 2002.  The veteran 
duly appealed that decision.  

Under § 7, subpart (b) of the VCAA, the February 2000 rating 
decision is considered to be a nullity and has no preclusive 
effect on the February 2002 adjudication.  Accordingly, that 
issue may be evaluated without regard for the finality of the 
February 2000 decision.  Cf.  38 U.S.C.A. § 5108 (West 2002).

The issue of entitlement to compensation benefits under the 
provisions of 38 U.S.C. § 1151 for tardive dyskenesia, 
claimed as due to medication prescribed by the VA for 
schizophrenia, will be addressed in the REMAND section below.  


FINDING OF FACT

The veteran was notified by VA on December 18, 2000 that no 
new and material evidence had been submitted to reopen a 
previously denied claim of entitlement to service connection 
for schizophrenia.  His notice of disagreement was received 
by VA on August 13, 2001.  The RO issued a Statement of the 
Case on February 27, 2002.  The veteran submitted a 
substantive appeal on May 3, 2002.




CONCLUSION OF LAW

The veteran did not timely perfect an appeal as to his 
attempt to reopen a claim for service connection for 
schizophrenia; thus, the Board has no jurisdiction to 
consider that issue and it is dismissed.  38 U.S.C.A. §§ 
7104, 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for schizophrenia.  

Relevant law and regulations

The Board has jurisdiction over appeals of questions of law 
and fact that involve entitlement to VA benefits, as well as 
to resolve questions of its own jurisdiction.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 19.4, 20.101 (2003).  

Appellate review is initiated by the filing of a notice of 
disagreement and completed by the filing of a substantive 
appeal after a statement of the case has been furnished.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201 
(2003).  In order to perfect an appeal to the Board, a 
claimant must file a substantive appeal, which consists of a 
properly completed VA Form 9 or correspondence containing the 
necessary information.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.202 (2003).

The law requires that a substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent possible, the argument should be related to specific 
items in the statement of the case.  The Board will construe 
such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board must dismiss any appeal over which it lacks 
jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  
Jurisdiction over an issue does not vest in the Board until 
an appeal to the Board has been properly perfected by the 
timely filing of an adequate substantive appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302 (2003).  

The notice of disagreement must be filed within one year from 
the date that the RO mails notice of the determination.  The 
date of mailing of the notification is presumed to be the 
same as the date of the letter.  38 C.F.R. § 20.302(a).  The 
substantive appeal must be filed within sixty days from the 
date that the RO mails the statement of the case to the 
appellant, or within the remainder of the one year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
The date of mailing of the statement of the case will be 
presumed to be the same as the date of the statement of the 
case for purposes of determining whether an appeal has been 
timely filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

Factual background

The veteran's initial claim of entitlement to service 
connection for schizophrenia claimed as a "nervous 
condition", was denied by VA rating decision in April 1977.  
The veteran was notified of the denial in August 1977.  He 
did not appeal.  

In April 1998, the veteran again filed a claim of entitlement 
to service connection for schizophrenia.  It was determined 
by rating decision dated in July 1998 that no new and 
material evidence had been submitted to reopen a claim for 
service connection for schizophrenia.  The veteran was 
notified of the denial later in July 1998.  He did not 
appeal.  

The veteran's most recent attempt to reopen his claim for 
service connection for schizophrenia was received by VA in 
September 2000.  The veteran was notified on December 18, 
2000 that no new and material evidence had been submitted to 
reopen the previously denied claim for service connection for 
schizophrenia.  His notice of disagreement was received by VA 
on August 13, 2001.  

The RO issued a Statement of the Case on February 27, 2002 
that included the issue of whether new and material had been 
received to reopen a claim for service connection for 
schizophrenia.  The cover letter informed the veteran of the 
necessity of filing a substantive appeal to perfect his 
appeal with 60 days from the date of the letter or within the 
remainder, if any, of the one year period from the date of 
the December 2000 denial letter.  A VA Form 9 [substantive 
appeal] was enclosed.  A copy of the letter was sent to the 
veteran's accredited representative.  The next correspondence 
received by or on behalf of the veteran, a VA Form 9, was 
received at the RO on May 3, 2002.  

The Board informed the veteran by letter dated September 25, 
2003, with a copy to his representative, of its intention to 
address the question of the timeliness of his substantive 
appeal regarding the issue of whether new and material 
evidence has been received by VA to reopen his claim for 
entitlement to service connection for schizophrenia.  The 
veteran was informed that he could submit argument pertinent 
to the question of the timeliness of his substantive appeal 
to the Board and that he could also present sworn hearing 
testimony if he so desired.  Sixty days was provided for his 
response; the veteran was informed that if no response was 
received by the end of that period, it would be assumed that 
he had no argument to submit and did not want to request a 
hearing.  A copy of pertinent law and regulations accompanied 
the letter.  No response was received from the veteran or his 
representative within 60 days after the date of the Board's 
letter, and none has since been received.

Analysis

Initial matter - due process 

A decision as to the adequacy of the substantive appeal will 
be made by the Board.  See 38 U.S.C.A. § 7108 (West 2002); 38 
C.F.R. § 20.101(d) (2003).  "It is well-established judicial 
doctrine that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party at any stage in 
the proceedings, and, once apparent, must be adjudicated."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In Marsh v. West, 11 Vet. App. 468 (1998), the Court of 
Appeals for Veterans Claims (the Court) held that the Board 
must assess its jurisdiction prior to addressing the merits 
of a claim.  The Court further held, however, that it could 
be prejudicial to the appellant for the Board to address 
jurisdictional questions in the first instance without 
affording an appellant the right to present argument and 
evidence on those questions.    

In this case, as discussed above, the Board contacted the 
veteran and his representative in September 2003, informing 
him of the possible inadequacy of his substantive appeal and 
soliciting his response.  No response has been received.

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).
This law redefines the obligations of VA with respect to the 
duty to assist.  The VCAA also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

As discussed in detail below, this case is one in which the 
law is dispositive of the issue.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994)  Under such circumstances, the VCAA is 
not applicable.  See Manning v. Principi, 16 Vet. App. 534, 
542-3, and cases cited therein.  [the VCAA has no effect on 
an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter].   

General due process considerations have been complied with.  
See 38 C.F.R. § 3.103 (2003).  It is clear that the veteran 
was informed of the necessity of filing a timely substantive 
appeal.  See, in particular, the February 2002 Statement of 
the Case, page 1.  The veteran was furnished with a VA Form 
9, with accompanying instructions, by the RO in February 
2002.  As noted above, the Board provided the veteran with 
pertinent law and regulations and gave him the opportunity to 
respond to its September 2003 letter.  Thus, the Board 
concludes that the veteran was appropriately notified of the 
legal requirements pertaining to the adequacy of substantive 
appeals.  


Discussion

As discussed in the factual background section above, the 
veteran's attempt to reopen a claim for service connection 
for schizophrenia based on new and material evidence was 
denied by VA on December 18, 2000.  A notice of disagreement 
was received by VA on August 13, 2001.  This is within the 
one year period provided in 38 U.S.C.A. § 7105 and 38 C.F.R. 
§ 20.302.  A Statement of the Case was mailed to the veteran 
at his most recent address of record on February 27, 2002.  
In the transmittal letter provided with the Statement of the 
Case, the veteran was advised that he needed to complete and 
submit the enclosed VA Form 9 within 60 days of the date of 
the Statement of the Case to perfect an appeal as to that 
issue.  The VA Form 9 was received by VA on May 3, 2002.  

The Board has concluded that the VA Form 9 received by the RO 
on May 3, 2002 does not meet the statutory and regulatory 
requirements as to a timely filed substantive appeal.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2003).  In 
particular, the veteran's appeal was not received by VA 
either within a year of the date that the rating decision 
denial letter was initially mailed to the veteran, that is by 
December 18, 2001, or within 60 days of the date that the RO 
mailed the veteran the Statement of the Case, that is by 
April 29, 2002.  

The Board has carefully reviewed the record in order to 
determine whether any other communication by or on behalf of 
the veteran constitutes an adequate substantive appeal under 
the pertinent law and regulations.  The Board has identified 
no such communication, and the veteran has pointed to none.  
As referenced in the factual background section above, the 
first correspondence received by VA from or on behalf of the 
veteran after the Statement of the Case was issued was his 
Form 9, which was received on May 3, 2002, a period in excess 
of 60 days.   

The formality of perfecting a timely appeal to the Board is 
part of a clear and unambiguous statutory and regulatory 
scheme which requires the filing of both a notice of 
disagreement and a formal appeal.  See Roy v. Brown, 5 Vet. 
App. 554 (1993).  Pursuant to VAOPGCPREC 9-99, the Board may 
dismiss any appeal which is not timely filed.  Based on the 
procedural history of this case, the Board has no alternative 
but to dismiss the appeal with respect to the issue of 
whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for 
schizophrenia.

In conclusion, because the veteran's substantive appeal was 
not timely, the Board lacks jurisdiction to adjudicate the 
issue of whether new and material evidence has been received 
to reopen a claim for entitlement to service connection for 
schizophrenia on the merits.  Consequently, his appeal must 
be dismissed.  See Roy, supra; see also Fenderson v. West, 12 
Vet. App. 119, 128-31 (1999) [discussing the necessity to 
filing a substantive appeal which comports with governing 
regulations].

As a final comment, the Board wishes to make it clear that it 
has not addressed the underlying claim of whether new and 
material evidence has been received to reopen a claim for 
entitlement to service connection for schizophrenia, which 
has now been dismissed.  The Board intimates no opinion as to 
the ultimate disposition warranted should the veteran choose 
to reopen that claim in the future.


ORDER

The veteran's attempt to reopen a claim of entitlement to 
service connection for schizophrenia is dismissed.


REMAND

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C. § 1151 for tardive dyskenesia, claimed as due to 
medication prescribed by the VA for schizophrenia.

A claim for benefits under the provisions of 38 U.S.C. § 1151 
must be supported by medical evidence of additional 
disability from VA hospitalization, or medical or surgical 
treatment, the results of which were not reasonably 
foreseeable.  In the alternative, it must be shown that there 
is additional disability due to VA treatment that was 
careless, negligent, or otherwise administered with some 
degree of error.

A review of the record reveals VA outpatient treatment 
findings of tardive dyskenesia beginning in February 1999 and 
the suggestion that the disability was due to medication 
prescribed for the veteran's schizophrenia.  Such medication 
appears to have been prescribed by VA.  Under these 
circumstances, the Board believes that a nexus opinion should 
be obtained which addresses the questions of (1) whether the 
veteran has tardive dyskenesia; (2) if so, whether there is a 
relationship between VA-prescribed medication and tardive 
dyskenesia; and (3) if so, whether prescription of such 
medication amounted to carelessness or negligence of the part 
of VA or was an event not reasonably foreseeable.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).

Accordingly, this case is remanded to Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for a physician with 
appropriate expertise to review the veteran's 
VA claims file, to include a copy of this 
REMAND, and provide an opinion, with 
supporting rationale, as to whether the 
veteran has tardive dyskenesia and if so, 
whether there is a relationship between VA-
prescribed medication and tardive dyskenesia.  
If a causal connection is found, the 
physician should comment, and provide 
supporting rationale, on whether tardive 
dyskenesia was the result of VA carelessness, 
negligence, or similar instance of fault or 
was an event which was not reasonably 
foreseeable.  If the reviewing physician 
determines that physical examination and/or 
diagnostic testing of the veteran is 
necessary, such should be scheduled.  A 
report should be prepared and associated with 
the veteran's VA claims folder.  

2.  Thereafter, the veteran's claim for 
benefits under the provisions of 
38 U.S.C. § 1151 for tardive dyskinesia 
due to medication prescribed by VA should 
be readjudicated.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case and 
given an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded above.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board.  
See M21-1, Part IV, paras. 8.43 and 38.02.

This appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his 
part.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



